UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-4586



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


CLEVE DAUGHTERY, JR.,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (2:05-cr-00213-ALL)


Submitted:   January 8, 2007                 Decided:   February 1, 2007


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Troy N. Giatras, THE GIATRAS LAW FIRM, PLLC, Charleston, West
Virginia, for Appellant. Charles T. Miller, United States Attorney,
Joshua C. Hanks, Assistant United States Attorney, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Cleve Daughtery, Jr., appeals his conviction for one

count of cultivation of marijuana, in violation of 21 U.S.C. § 841.

The district court imposed the statutory maximum sentence of sixty

months’ imprisonment.        For the reasons that follow, we affirm the

conviction and sentence.

            Daughtery first contends that the district court abused

its discretion in allowing the government to impeach him with prior

statements that contradicted his testimony on direct examination.

He also contends that the district court erred in denying his

motion to suppress evidence of marijuana plants seized on his

property because the search warrant was not supported by probable

cause.    We reject both of these claims.

            On direct examination, Daughtery testified that he only

confessed that he owned the plants found on his property under the

threat of violence.     But in his statements to the police, not only

did Daughtery admit that the plants were his, he also provided

detailed information about his extensive involvement for over a

decade in the purchase and sale of large quantities of marijuana.

These admissions substantially undermined Daughtery’s testimony.

Regardless of whether the admissions regarding drug activity would

have     been   admissible    under    the    evidentiary   rules   in   the

government’s case-in-chief, the evidence became admissible for

impeachment purposes once Daughtery took the stand and offered an


                                      - 2 -
explanation for his confession. See United States v. Williams, 986

F.2d 86, 89 (4th Cir. 1993).      The district court’s evidentiary

ruling was well within its discretion.

          We further conclude that the search warrant was supported

by probable cause.   The Fourth Amendment requires that no search

warrant shall issue without probable cause.      Probable cause means

that when assessing the totality of the circumstances, there is a

“fair probability that contraband or evidence of a crime will be

found in a particular place.”   Illinois v. Gates, 462 U.S. 213, 238

(1983). We pay great deference to the district court’s findings of

probable cause in relation to warrants.      Id. at 236.   This court

reviews the legal determinations underlying the district court’s

denial of a motion to suppress de novo, and the factual findings

underlying the district court’s decision for clear error.      United

States v. Hamlin, 319 F.3d 666, 671 (4th Cir. 2003).    Moreover, our

review of the facts must be conducted in the light most favorable

to the government.   Id.

          Daughtery’s argument rests on the faulty premise that the

search warrant was based solely on information provided by an

anonymous tip.   Contrary to Daughtery’s assertion, however, police

officers testified both at trial and at the suppression hearing

that they drove past Daughtery’s residence and personally observed

marijuana plants from the road.         In view of this evidence, we




                                - 3 -
discern no error in the district court’s conclusion that the

warrant was supported by probable cause.

            Accordingly,   we   affirm   Daughtery’s   conviction   and

sentence.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.


                                                              AFFIRMED




                                 - 4 -